DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to amendment filed 04/30/2022, where claims 1, 3-5, 10-12, 14, 16-20 are amended; claims 2, 6-9, 13, and 15 are canceled; claims 21 and 22 are added; and claims 1, 3-5, 10-12, 14, and 16-22 are currently pending.

Allowable Subject Matter
Claims 4, 5, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4, the US Patent App. Pub. No. 20180239521 (Bastide) teaches determining a window from a plurality of windows to-be-adjusted.  However, Bastide fails to teach acquiring adjustment parameters used to adjust the freeform window, which includes size and position, by searching for the adjustment parameters in a table that corresponds to the application type of the window to-be-adjusted as claimed.  The US Patent App. Pub. No. 20080052637 (Ben-Yoseph) teaches changing size of windows.  The US Patent App. Pub. No. 20090031243 (Kano) teaches acquiring window size  from a data store when the window is launched.  The US Patent App. Pub. No. 20130339284 (Rowles) teaches measuring frequency of use of a plurality of applications.  However, either alone or in combination, Ben-Yoseph, Kano, and Rowles do not remedy the deficiencies of Bastide.  As such, defines the patentability in the context of claim 4 as a whole.

Regarding claim 16, the US Patent App. Pub. No. 20180239521 (Bastide) teaches determining a window from a plurality of windows to-be-adjusted.  However, Bastide fails to teach acquiring initial window size by searching the initial size value in a table that corresponds to the application type of the window as claimed.  The US Patent App. Pub. No. 20080052637 (Ben-Yoseph) teaches changing size of windows.  The US Patent App. Pub. No. 20090031243 (Kano) teaches acquiring window size  from a data store when the window is launched.  The US Patent App. Pub. No. 20130339284 (Rowles) teaches measuring frequency of use of a plurality of applications.  However, either alone or in combination, Ben-Yoseph, Kano, and Rowles do not remedy the deficiencies of Bastide.  As such, defines the patentability in the context of claim 16 as a whole.

Response to Arguments
Applicant’s arguments, see pg. 7, filed on 04/30/2022, with respect to previous rejection of claims 7, 15, and 16 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  As such, the rejection of the instant claims has been withdrawn.

Applicant’s arguments, see pg. 7, with respect to claim 13 invoking 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ), sixth paragraph, have been fully considered and are persuasive.  As such, the 35 USC § 112(f) interpretation has been withdrawn.

Applicant’s arguments, see pg. 7, with respect to previous rejection of claim 13 under 35 U.S.C. § 101, have been fully considered and are persuasive.  As such, the rejection of the instant claim has been withdrawn.

Applicant’s arguments, see pg. 7-9, with respect to previous rejection of claim 1 under 35 U.S.C. § 102, have been fully considered.  Applicant argued that Bastide does not teach “determining one of the freeform windows displayed on the mobile terminal as a freeform window to-be-adjusted according to the types of applications”.  However, the limitation is a contingent limitation that is optional and thus is not positively claimed; therefore is not a require step to be performed or does not limit the scope of the claim (see 35 USC § 112(b) rejection below).  Even if the claimed limitation is a required step, Bastide teaches the limitation where the content of the window is determined, and thus the system knows it is a chat room for a meetings (type of application).  Therefore, it knows to increase the size to show more content as the user may need to scroll this type of content more often to see additional message (¶ [0046]-[0047]).  As such, Bastide teaches the above limitation.

Applicant’s arguments, see pg. 9, with respect to previous rejection of claim 3 under 35 U.S.C. § 102, have been fully considered.  Applicant argued that Bastide does not teach “adjustment parameters are acquired based on a type of an application displayed in a freeform window to-be-adjusted”.  However, as discussed above, Bastide teaches the limitation where the content of the window is determined, and thus the system knows it is a chat room for a meetings (type of application).  Therefore, it knows to maximize the primary window to show more content as the user may need to scroll this type of content more often to see additional message (¶ [0046]-[0047]).  As such, Bastide teaches the above limitation.

Applicant’s arguments, see pg. 9, with respect to previous rejection of claim 14 under 35 U.S.C. § 102, have been fully considered.  Applicant argued that Bastide does not teach “each of the freeform windows displayed on a display screen are initialized with an initial size corresponding to an application type”.  However, Examiner notes that it is a mere inherent feature of all window based user interface where every window has an initial size.  Without it, the system would not have known how big or small to set the window when opened, and thus the window would not be able to display.  As such, Bastide teaches the above limitation.
Applicant further argued that Bastide fails to teach “acquire adjustment parameters from an input event in real time”.  Examiner respectfully disagreed.  The claim broadly claiming the adjust parameters are acquired from an undefined input event and adjust the freeform window in real time.  Under the broadest reasonable interpretation, it can be any input event including system generated input event, that causes the window to change to a specific size in real time.  Bastide teaches such limitation where an input event, such as step 930 of figure 9, which causes step 940 to be executed to determine whether the application window is currently active, and increase the size of the primary active window by a pre-defined percentage.  When the display cannot accommodate the increased size of the window, it is moved to a larger display (¶ [0053]-[0056], fig. 9).  The emphasis on being the window is “currently active”, which suggests the steps are carry out in real time.  Based on the reasons above, Bastide teaches the above limitation.

Applicant’s arguments, see pg. 10-11, with respect to new claims 21 and 22 have been fully considered.  Applicant argued that Bastide does not teach “determining one of the freeform windows, which is displayed on the mobile terminal and most frequently triggered, as a freeform window to-be-adjusted if the number of the freeform windows is not less than two”.  However, as similarly discussed in claim 1 above, the above limitation is a contingent limitation that is optional and thus is not positively claimed; therefore is not a require step to be performed or does not limit the scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10-12, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 3-5, and 10-12 are rejected to because of the following:  independent claim 1 recites “acquiring types of applications displayed in the freeform windows and determining one of the freeform windows displayed on the mobile terminal as a freeform window 5to-be-adjusted according to the types of applications, if the number of the one or more freeform windows is not less than two”.  The above limitations contain conditional/optional languages which do not positively claim the limitations (“Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2103 (I)(C) and 2111.04).  The conditional/optional limitations are not given patentable weight.  Therefore, it is unclear whether the above limitation is necessary.  As such, renders the claim indefinite.
Claims 3-5 and 10-12 are rejected to as having the same deficiencies as the claim they depend from.

Claims 10 and 11 are rejected to because of the following:  claim 10 recites “displaying the freeform window to-be-adjusted in full screen if the adjustment parameters comprise the size parameter, and the size parameter is not less than a preset first size threshold”.  The above limitations contain conditional/optional languages which do not positively claim the limitations (“Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2103 (I)(C) and 2111.04).  The conditional/optional limitations are not given patentable weight.  Therefore, it is unclear whether the above limitation is necessary.  As such, renders the claim indefinite.
Claim 11 is rejected to as having the same deficiencies as the claim it depends from.

Claim 12 is rejected to because of the following:  claim 12 recites “minimizing the freeform window to-be-adjusted if the adjustment parameters comprise the size parameter, and the size parameter is not greater than a preset second size threshold”.  The above limitations contain conditional/optional languages which do not positively claim the limitations (“Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2103 (I)(C) and 2111.04).  The conditional/optional limitations are not given patentable weight.  Therefore, it is unclear whether the above limitation is necessary.  As such, renders the claim indefinite.

Claims 21 and 22 are rejected to because of the following:  independent claim 21 recites “determining one of the freeform windows, which is displayed on the mobile terminal and most frequently triggered, as a freeform window to-be-adjusted if the number of the freeform windows is not less than two”.  The above limitations contain conditional/optional languages which do not positively claim the limitations (“Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2103 (I)(C) and 2111.04).  The conditional/optional limitations are not given patentable weight.  Therefore, it is unclear whether the above limitation is necessary.  As such, renders the claim indefinite.
Claim 22 is rejected to as having the same deficiencies as the claim it depends from.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12, 14, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastide et al., (US 20180239521 A1) (hereinafter Bastide).

Referring to claim 1, Bastide teaches a window adjustment method, comprising: 
detecting a number of one or more freeform windows displayed on a mobile terminal (“determine the number of application windows being simultaneously rendered on one or more displays 120 associated with user device”, ¶ [0051], fig. 9); 
acquiring types of applications displayed in the freeform windows and determining one of the freeform windows displayed on the mobile terminal as a freeform window 5to-be-adjusted according to the types of applications, if the number of the one or more freeform windows is not less than two (Examiner notes, this contain contingent limitations; therefore, no patentable weight is given (see 35 USC § 112(b) rejection above)); and 
acquiring adjustment parameters and adjusting the freeform window to-be-adjusted based on the adjustment parameters, the adjustment parameters comprising at least one of a position parameter and a size parameter (“determines that the primary application window is currently active at the end of a predefined interval at step 940, application window manager 230 may increase the size of the primary active window”, ¶ [0054], fig. 9; “application manager 230 may move, either temporarily or permanently, the primary…window”, ¶ [0056], fig. 9).

15
Referring to claim 3, Bastide further teaches the window adjustment method of claim 1, wherein the adjustment parameters are acquired based on the type of the application displayed in the freeform window to-be-adjusted (“determine the context associated with the current area of the user's interest or focus at step 830. For example, if context analyzer manager 260 determines that a title associated with the current area of the user's interest or focus is ‘meetings,’ context analyzer manager 260 may determine that the context associated with the current area of the user's interest or focus is a streaming chat room conversation in which the user is participating”, ¶ [0046]; “as the user is reading a section of a chat room to determine that the user is approaching the bottom of the text view in the chat room, and, in response, expand or maximize the chat room window to reduce or eliminate the user's need to scroll down”, ¶ [0047].  The size of the primary window is adjusted to expand or maximize to help reduce or eliminate the need for the user to scroll down in the chat room.)

Referring to claim 10, the window adjustment method of claim 1, wherein the freeform window to-be-adjusted is adjusted by: 
displaying the freeform window to-be-adjusted in full screen if the adjustment parameters comprise the size parameter, and the size parameter is not less than a preset first size threshold (Examiner notes, this contain contingent limitations; therefore, no patentable weight is given (see 35 USC § 112(b) rejection above)).

Referring to claim 12, the window adjustment method of claim 1, wherein the freeform window to-be-adjusted is adjusted by: 
minimizing the freeform window to-be-adjusted if the adjustment parameters comprises the size parameter, and the size parameter is not greater than a preset second size threshold (Examiner notes, this contain contingent limitations; therefore, no patentable weight is given (see 35 USC § 112(b) rejection above)).

Referring to claim 14, Bastide teaches a mobile terminal, comprising a display screen, a memory, a processor, and a computer program executable by the processor and stored in the memory, wherein the processor performs a window adjustment method by executing the computer program, and the window 15adjustment method comprises: 
activating a freeform window mode of the mobile terminal (“a user associated with user device 110 may request access to an application…in response, receive application data and/or images…that may be displayed in an application window rendered on display 120, thereby enabling the user to interact with the requested application…user device 110 may automatically adjust the size of an application window”, ¶ [0018].  Examiner notes the mode to automatically adjust the size of the application window is activated when the user requested access to the application and it being displayed on the user device); 
identifying freeform windows displayed on the display screen, each of the freeform windows corresponding to an application type and being initialized with an initial size corresponding to the application type thereof (“determine the number of application windows being simultaneously rendered on one or more displays 120 associated with user device”, ¶ [0051], fig. 9.  Examiner notes, it is an inherent property of a window based user interface that each window inherently initialized with an initial size regardless of type of application, this allows the window(s) to be displayed on the screen when launched as the window(s) cannot be displayed without an initial size); 
20determining one of the freeform windows as a freeform window to-be-adjusted (“determine an interactive state associated with each application window at step”, ¶ [0052], fig. 9; “Based on the interactive states associated with each application window, application window manager 230 may determine a primary application window”, ¶ [0053], fig. 9); and 
acquiring adjustment parameters from an input event in real time and adjusting the freeform window to-be-adjusted in real time based on the adjustment parameters, the adjustment parameters comprising a position parameter and a size parameter (“determines that the primary application window is currently active at the end of a predefined interval at step 940, application window manager 230 may increase the size of the primary active window”, ¶ [0054], fig. 9; “application manager 230 may move, either temporarily or permanently, the primary…window”, ¶ [0056], fig. 9).

Referring to claim 17, Bastide further teaches the mobile terminal of claim 14, wherein the processor determines the freeform window to-be-adjusted by: 
5monitoring and locating a focus of the freeform windows (“follow a user's eye movements as the user is reading a section of a chat room to determine that the user is approaching the bottom of the text view in the chat room, and, in response, expand or maximize the chat room window”, ¶ [0047]).

Referring to claim 20, Bastide further teaches the mobile terminal of claim 14, wherein the processor acquires the adjustment parameters by: 
20monitoring the input event performed on the display screen in real time; 
acquiring input information of the input event; and defining the adjustment parameters according to the input information (“After initially generating and displaying application window 300, user device 110 may detect user activity and/or user focus in chat room area 330 and, in response, resize chat room area 330 based on the detected user activity and/or user focus. For example, as shown in FIG. 4, in response to detecting a user interactively participating in chat room area 330, user device 110 may increase the size of chat room area 330 to that of modified chat room area 430, facilitating user participation in the interactive meeting”, ¶ [0031], fig. 4).

Regarding claim 21, the instant claim recites the window adjustment method comprising the steps substantially similar to the steps of the window adjustment method of claim 1; therefore, the same rationale of rejection is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide as applied to claims 1 and 14 above, and in view of Ben-Yoseph et al., (US 20080052637 A1) (hereinafter Ben-Yoseph).

Referring to claim 11, Bastide teaches the window adjustment method of claim 1; however, Bastide does not explicitly teach an application displayed in the freeform window…is moved from a freeform stack to a fullscreen stack.
Ben-Yoseph teaches an application displayed in the freeform window…is moved from a freeform stack to a fullscreen stack (“If the request to increase the window's dimensions corresponds to an increase in the window's vertical and/or horizontal dimensions above the first predetermined threshold, the window transitions from the minimal state to the active state”, ¶ [0056]; “enabling display of a window in an intelligent GUI in an active state that is maximized (i.e., the window is at its maximum vertical and horizontal dimensions) (302)”, ¶ [0038].  Examiner notes, this is a mere inherent result of changing the window from non-full screen to full screen in a window based system.)
Bastide and Ben-Yoseph are analogous art to the claimed invention as they are concerning with interface that resizes windows (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Ben-Yoseph before them to modify the system for automated resizing application of Bastide to incorporate the function of present window in maximized state as taught by Ben-Yoseph.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ben-Yoseph (¶ [0038], [0056]), because the function of presenting window in maximized state does not depend on the system for automated resizing application.  That is the function of presenting window in maximized state performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve the user interface by taking advantage of the larger display area as suggested by Ben-Yoseph (¶ [0056]).

Referring to claim 18, Bastide teaches the mobile terminal of claim 14; however, Bastide does not explicitly teach 10displaying the freeform window…in full screen if the size parameter of the adjustment parameters is not less than a preset first size threshold.
Ben-Yoseph teaches displaying the freeform window…in full screen if the size parameter of the adjustment parameters is not less than a preset first size threshold (“If the request to increase the window's dimensions corresponds to an increase in the window's vertical and/or horizontal dimensions above the first predetermined threshold, the window transitions from the minimal state to the active state”, ¶ [0056]; “enabling display of a window in an intelligent GUI in an active state that is maximized (i.e., the window is at its maximum vertical and horizontal dimensions) (302)”, ¶ [0038]”).
Bastide and Ben-Yoseph are analogous art to the claimed invention as they are concerning with interface that resizes windows (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Ben-Yoseph before them to modify the system for automated resizing application of Bastide to incorporate the function of present window in maximized state as taught by Ben-Yoseph.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ben-Yoseph (¶ [0038], [0056]), because the function of presenting window in maximized state does not depend on the system for automated resizing application.  That is the function of presenting window in maximized state performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve the user interface by taking advantage of the larger display area as suggested by Ben-Yoseph (¶ [0056]).

Referring to claim 19, Bastide teaches the mobile terminal of claim 14; however, Bastide does not explicitly teach 15moving an application displayed in the freeform window…from a freeform stack to a fullscreen stack.
Ben-Yoseph further teaches moving an application displayed in the freeform window…from a freeform stack to a fullscreen stack (“If the request to increase the window's dimensions corresponds to an increase in the window's vertical and/or horizontal dimensions above the first predetermined threshold, the window transitions from the minimal state to the active state”, ¶ [0056]; “enabling display of a window in an intelligent GUI in an active state that is maximized (i.e., the window is at its maximum vertical and horizontal dimensions) (302)”, ¶ [0038].  Examiner notes, this is a mere inherent result of changing the window from non-full screen to full screen in a window based system.)


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide as applied to claim 21 above, and in view of Rowles et al., (US 20130339284 A1) (hereinafter Rowles).

Referring to claim 22, Bastide teaches the window adjustment method of claim 21; however, Bastide does not explicitly teach the most frequently triggered one of the…windows is determined by counting a number of trigger operations performed on each of the…windows, within a predetermined time period.
Rowles teaches the most frequently triggered one of the…windows is determined by counting a number of trigger operations performed on each of the…windows, within a predetermined time period (“measures of software usage are used, such as number of times and/or frequency with which the application is launched within a period”, ¶ [0021]).
Bastide and Rowles are analogous art to the claimed invention as they are concerning with interface that interacts with windows (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Rowles before them to modify the system for automated resizing application of Bastide to incorporate the function of measuring frequency of use as taught by Rowles.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Rowles (¶ [0021]), because the function of measuring frequency of use does not depend on the system for automated resizing application.  That is the function of measuring frequency of use performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve the user interface by providing suggestion based on the usage information as suggested by Rowles (Abstract and ¶ [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170357416 (Jing) – discloses a method, an apparatus, and a terminal for adjusting a location and size of a target application program according to adjustment parameter.
US 20170293389 (Itakura) – discloses a device and a method that adds a window record to a window table that set the position and size of the window.
US 7146573 (Brown) – discloses a method, a system, and a program for changing size of window.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144